 571314 NLRB No. 98DOMINION ENGINEERED TEXTILES1In the absence of exceptions, we adopt pro forma the Acting Re-gional Director's recommended overruling of Petitioner's Objection
2.We have not considered attachments 3±6 of the Employer's brief.These attachments include newspaper articles and affidavits that
postdate the Acting Regional Director's report as well as evidence
that predates the report but which the Employer has not indicatedwere submitted to the Region. Regarding attachments 4±6, there is
no showing that this material was newly discovered or previously
unavailable and we decline to consider it now. Regarding the news-
paper articles in attachment 3, these are immaterial in assessing
whether the language contained in the Employer's videotapes (at-
tached to this decision as Attachments A and B), describing the ef-
fect a union victory would have on the Employer's operations, was
objectionable.2In adopting the Acting Regional Director's findings (pertinentportions are attached to this decision as Appendix A) we do not rely
on the first sentence of par. 3 of the report. We also correct the
quoted excerpt from the Employer's April 28 and 29 presentation as
set out in the Acting Regional Director's report to read: ``But that
will be very difficult to do if we have to meet and argue with this
union all the time.''The Employer argues that in the Acting Regional Director's report,the Acting Regional Director omitted references to increased foreign
competition contained in the transcript. Although the Employer did
reference increased competition at those portions of the transcript
(and we have considered its argument based on those references), we
nonetheless are satisfied with the Acting Regional Director's finding
that the Employer's campaign material was objectionable for the rea-
sons set out by the Acting Regional Director in his report.3We reiterate, as did the Acting Regional Director, that while theEmployer did not directly threaten the employees with plant closure
if the Petitioner won, it did consistently threaten that, if the Peti-
tioner won, the Employer would be so distracted by the arguing in
bargaining with the Petitioner that it would neglect its otherwise cor-
rectable financial problems. The result to the employees would be
the same; the plant would close. This message was clearly objection-
able and hence, contrary to our dissenting colleague, we agree with
the Acting Regional Director's recommendation to set aside the elec-
tion.As the cases cited by the dissent clearly show, an employer is cer-tainly entitled to inform employees of its need to remain competitive
and its poor financial condition. In none of those cases, however, has
the Board found permissible statements describing an employer's
statutory duty to bargain as a ``distraction'' leading inexorably to
plant closure.Dominion Engineered Textiles, Inc. and UnitedRubber, Cork, Linoleum & Plastics Workers of
America, AFL±CIO, CLC, Petitioner. Case 10±RC±14231July 28, 1994DECISION AND DIRECTION OF SECONDELECTIONBYMEMBERSDEVANEY, BROWNING, ANDCOHENThe National Labor Relations Board, by a three-member panel, has considered objections to an election
held May 1, 1992, and the attached Acting Regional
Director's report recommending disposition of them.
The election was conducted pursuant to a Stipulated
Election Agreement. The tally of ballots shows 385 for
and 597 against the Petitioner, with 11 challenged bal-
lots and 2 void ballots, an insufficient number to affect
the results.The Board has reviewed the record in light of theexceptions and briefs,1has adopted the Acting Re-gional Director's findings2and recommendations, andfinds that the election must be set aside and a new
election held.We agree with the Acting Regional Director's find-ing that Petitioner's Objection 1, which involves
threats of plant closure, has merit, and we shall set
aside the election on that basis. In so finding, the Act-
ing Regional Director correctly cited and applied the
test the Supreme Court fashioned in NLRB v. GisselPacking Co., 395 U.S. 575 (1969). As the Court stated,an employer's prediction of dire economic effectsstemming from union organization must not contain
``any implication that an employer may or may not
take action solely on his own initiative for reasons un-
related to economic necessities known only to him.''
Id. at 618. If such a prediction is made, it must be sup-
ported ``on the basis of objective fact to convey an
employer's belief as to demonstrably probable con-
sequences beyond his control.'' Id.Here, the Employer suggested that plant closure maybe precipitated by ``[t]he mere fact of having to bar-
gain'' with the Union. Specifically, the Employer stat-
ed that the bargaining obligation that would flow from
a union election victory could be ``devastating'' be-
cause the Union would be ``a major distraction'' con-
suming the Employer's time and energies that could
otherwise be devoted to solving its problems. Under
the Gissel test, such a statement must be construed asan objectionable threat, rather than a permissible pre-
diction, because the Employer has failed to affirma-
tively establish that the adverse economic con-
sequences would result from circumstances beyond the
Employer's control. See also Douglas & Lomason Co.,304 NLRB 322, 327 (1991).3[Direction of Second Election omitted from publica-tion.]MEMBERCOHEN, dissenting.I agree with my colleagues that the Acting RegionalDirector correctly overruled the Petitioner's Objection
2. I do not agree, however, that the Acting Regional
Director was correct in sustaining the Petitioner's Ob-
jection 1, alleging that the Employer had threatened to
close the plant if the Union won the election.The Employer's conduct was clearly protected underNLRB v. Gissel, 395 U.S. 575, 618 (1969). In thatcase, the Supreme Court said:[An employer] may even make a prediction as tothe precise effects he believes unionization will
have on his company. In such a case, however,
the prediction must be carefully phrased on the
basis of objective fact to convey an employer's 572DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1The Employer does not have to prove that its views are ``cor-rect.'' Rather, it is sufficient that its views are based on assertions
of objective (i.e., verifiable) fact. In this way, the Union will be able
to point out any factual errors.2See Kawasaki Motors Mfg. Corp., 280 NLRB 491 (1986), enfd.834 F.2d 816 (9th Cir. 1987); B.F. Goodrich Footwear
, 201 NLRB353 (1971); Birdsall Construction Co., 198 NLRB 163 (1972).2Both objections relate to the substance of two video tapes shownto assembled groups of employees by the Employer during the crit-
ical period. For that reason, the objections are treated together for
purposes of discussion.3Unless otherwise noted, all dates herein are 1992.4In a letter dated June 17, the Region informed the Employer thatthe Petitioner's objections were based on the substance of the two
videos and requested that the employer submit the videos as the best
evidence available in support of its contention that the material de-
picted therein was not objectionable. The Employer declined to
present the videos, stating as a reason trademark considerations
raised by the producer, Projections, Inc. In lieu of the videos, the
Employer submitted transcripts of the two videos together with an
affidavit from an employee of Projections, Inc., testifying as to the
accuracy of the transcript. I have compared the audio tapes and the
transcription thereof presented by the Petitioner to the transcript pro-
vided by the Employer and found them to be identical in all material
respects. Because the Employer's transcripts are more readable, I
refer to them in this report, and, by attachment, as Attachment A,
``URW Union Watch,'' and Attachment B, ``Dominion Engineered
Textiles.''belief as to demonstrably probable consequencesbeyond his control.In the instant case, the Employer set forth its viewsas to the economic consequences that would occur if
the Union won the election. The Employer carefully
described the following chain of economic reasoning:
(1) other companies have faced difficult economic con-
ditions; (2) the Union nonetheless took unreasonable
bargaining positions vis-a-vis these companies; (3) as
a result, these companies were forced to close; (4)
similarly, the Employer faces difficult economic condi-
tions; (5) it can be reasonably anticipated that the
Union's bargaining position, vis-a-vis the Employer,
will not be markedly different from that taken vis-a-
vis other companies; and (6) if the Union does take
such a bargaining position, the Employer may be
forced to close for economic reasons.In light of this Employer message, the employeeswould reasonably understand that the Employer was
simply giving its views about the economic con-
sequences of unionization, rather than threatening to
close in retaliation for unionization.1My colleagues focus on one of the Employer's state-ments concerning bargaining with the Union. Employ-
er's statements in this regard cannot be read in isola-
tion. They are inextricably intertwined with the Em-
ployer's other statements concerning its economic
plight. The Employer's expressed opinion was that
hard bargaining and industrial strife would be the pre-
dictable consequence of the clash between the Employ-
er's economic condition and the Union's anticipated
bargaining position. This consequence is beyond the
Employer's control, and can be a further distraction
from the Employer's goal of remaining economically
viable. Thus, this aspect of the Employer's message
was simply part of its overall prediction of the eco-
nomic consequences of unionization. Accordingly, the
Employer's statements are a lawful prediction, ratherthan a threat to punish employees for unionizing.Because the Employer's conduct is expressly sanc-tioned by Gissel, I would overrule this objection.2APPENDIX AOBJECTION 1:The Employer, by and through its agents, officers, rep-resentatives and supporters, threatened its employees,
during the critical period, with closure of the plant ifthe employees chose the Union as their collective bar-gaining agent.OBJECTION 2:The Employer, by and through its agents, officers, rep-resentatives and supporters interfered with the election
by informing employees, during the critical period, that
strikes would be an inevitable result if the employees
selected the union as their collective bargaining rep-
resentative.2In support of these objections, the Petitioner presented twoaudio cassette tapes made by an employee during the course
of two Employer conducted meetings of employees held at
the Thomaston, Georgia plant on April 23 and April 28,
1992.3A transcript of these tapes was submitted by the Peti-tioner as well. In a statement, the employee witness who
made the tapes testified that the April 23 meeting was at-
tended by 125±130 employees, and the April 28 meeting was
attended by approximately 250 employees. On both occa-
sions, the Employer's human resources manager, Max
McCoy, made some brief introductory remarks before show-
ing the video tapes. It appears that the two video tapes were
shown to all, or substantially all, of the Employer's employ-
ees. In a position paper submitted in response to the objec-
tions, the Employer conceded that, on April 23, it showed its
employees a video entitled ``Video ProgramÐ`URW Union
Watch''' and, on April 28 and 29, a second video entitled
``Dominion Engineered Textiles,'' but avers that the videos
when viewed in light of the ``context of the complete cam-
paign ... do not contain objectionable material sufficient to

warrant setting the election aside.''4The Employer's assertion concerning the ``context of thecomplete campaign'' refers to presentations purportedly
made by the Employer in February and early March 1992 to
all employees at the Thomaston, Georgia, plant ``concerning
the state of the business,'' characterizing the plant's oper-
ations since its purchase by the Employer in 1990, as unprof-
itable. According to the Employer's position paper, the em-
ployees were told in order for the ``plant to survive,'' pro-
ductivity must be increased and costs decreased, including
employee benefits and ``particularly insurance costs.'' Part of 573DOMINION ENGINEERED TEXTILESthis earlier presentation to employees was a video presen-tation of David Scott, the president of Dominion Engineered
Textiles, a portion of which was included in the presentation
made to employees on April 28 and 29 (Attachment B). The
Employer contends that, when ``taken in context, the video
of April 28 and 29 (Attachment B) is clearly not a threat of
plant closure, but rather a prediction of the economic con-
sequences should the Company be unable to achieve the eco-
nomic goals set before the election petition was filed.'' Sig-
nificantly, after having made the argument that the later vid-
eos should be viewed within ``the context of the complete
campaign,'' specifically citing the earlier video address to
employees by President Scott, the Employer then fails to pro-
vide as evidence the entire text of the Scott video and other
materials to support its assertion that the employees were in-
formed of the economic woes of the plant prior to the filing
of the petition in this case. The Employer does not mention
in its position paper whether any predictions were offered in
these prepetition presentations to employees as to the likeli-
hood that the economic goals set by the Employer were
achievable.Assuming that the employees were told that the Employerwas confident that it could overcome the economic problems
facing the plant by ``working together and decreasing costs,''
then the videos shown to employees within the critical period
suggest a departure from the Employer's earlier sanguine
predictions as to its ability to address and correct the eco-
nomic problems. With no evidence before me other than the
excerpt from Scott's video (Attachment B) addressing this
point, I conclude that the employer's prepetition presen-
tations to employees did not characterize the economic prob-
lems concerning the profitability of the plant as insurmount-
able or resistant to correction to the extent that the plant's
closure was inevitable.The gravamen of Petitioner's Objection 1 is that the mate-rial in Attachments A and B contains threats of plant closure
if the employees selected the Petitioner as their collective-
bargaining representative. A reading of Attachments A and
B reveals that the Employer was emphasizing to its employ-
ees the adverse and dire consequences attendant to unioniza-
tion. Under Section 8(c) of the Act, the Employer is free to
express its partisan view to employees concerning the nega-
tive aspects of unionization so long as the communication
``contains no threat of reprisal ....'' The U.S. Supreme
Court in NLRB v. Gissel Packing Co., 395 U.S. 575, 618(1969), stated that an employer was protected in its right to
predict plant closure as a result of unionization, provided that
such ``prediction must be carefully phrased on the basis of
objective fact to convey an employer's belief as to demon-
strably probable consequences beyond his control.''Attachment A begins by dwelling on the decline of unionsin general and on the bleak future of the United Rubber
Workers in particular. The video commentator states:If these statistics are any sign, the URW may beclose to burning itself out.Perhaps what has extinguished the URW's flame themost has been their inability to protect their members'
jobs. More than most unions, URW members have been
witnessing hard times.Newspapers in the 1980s were littered with headlinesproclaiming the decline of the rubber industry. Plantafter plant in America closed throwing tens of thou-sands of employees out of work. Despite a long-stand-
ing promise to provide job security, the URW was
powerless to stop it. [Attachment A.]The commentator then states:The U.S. Department of Commerce reports that over20 domestic tire plants have closed over the last 15
years. A reason cited often by tire manufacturers is that
the higher labor costs, inefficiency, and inflexibility as-
sociated with the URW has made domestic operations
unable to compete with non-union foreign manufactur-
ers. Akron, Ohio was the tire capital of the world for
most of this century, and is still the headquarters for the
URW. But as tire companies made their decision about
which plants to close and where to build new ones, it's
not surprising that today, not a single passenger car tire
is made in Akron.Not all the blame can be laid at the feet of theURW. But certainly the union's resistance to change
has been a major factor in preventing American compa-
nies from being able to compete. [Attachment A.]The commentator then attributes a ``six-week strike by theURW at Rubbermaid's main plant in Wooster, Ohio'' to the
Union's ``attempting to block changes in the work rules
which would have made the Wooster plant more efficient.''
After detailing the URW's inability to organize any of 20
Rubbermaid plants since 1982, he states:Again and again the URW's short-sighted actionshave resulted in catastrophic loss of jobs. It happened
to Firestone workers in Des Moines ... Memphis ...

Nashville ... and Oklahoma city. It happened at

Goodyear in Akron ... and Lincoln. And it also hap-

pened at Bridgestone.Instead of working WITH companies to battle thecommon enemy of foreign competition, the URW con-
tinues to fight the companies which employ its mem-
bers, risking the job security they have vowed to pro-
tect. [Attachment A.]The commentator moves on to discuss that Firestone hasjust announced that it is closing its oldest plant in Gastonia,
North Carolina. He then notes that ``the [Firestone] plant
thrived for almost 60 years without a union, but in less than
five years after the URW established itself there the plant is
closing forever.'' The video concludes with the following
comment:The URW is perceived by workers and companies alikeas a threat to competitiveness and job security. And
their record on both speaks for itself.If the URW continues as it has in recent years, theremay be many more workers echoing the words of May-
nard Jones, who worked 42 years at Firestone in Gas-
tonia. He said simply, ``Everybody's sorry and
everybody's scared to death.'' [Attachment A.]The Employer intensifies its campaign as denoted in At-tachment B. The narrator begins by reminding employees of
President Scott's earlier message: ``The [Thomaston, Geor- 574DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
gia] plant is in serious financial trouble and all of us, man-agement and non-management have been asked to work extra
hard and accept lots of changes.'' The narrator states that the
plant's ``survival depends on making changes. WHY ...

WHY must we do these things? Because we're losing money
... a lot of money!'' The narrator then compares the Em-

ployer's financial plight to that of a family spending more
than it earns, continuing;You can probably live with it for awhile ... by
borrowing money, using credit cards, tapping into sav-
ings ... but eventually there's a day of reckoning, a

day when it comes to a head and you don't have the
money to pay your bills. When that day comes, you ei-
ther find a way to increase your income, or you start
cutting costs.And that's the situation we face here at MarthaMills. The day of reckoning is here ... these issues

are coming to a head and if we can't solve them, we'll
be out of business. [Attachment B.]The narrator then analyzes the Employer's financial di-lemma and proposes some possible solutions. He rejects rais-
ing prices on the Employer's products because that had been
tried in the past and resulted in the loss of customers to other
more competitive producers. He then states that the only op-
tion left is to control costs by making some difficult changes:We don't like making these changes here. It's certainlynot easy. But it's something we have to do if we are
going to survive.Now, right in the middle of this, here they comeagain ... the United Rubber Workers, trying for the

third time to organize our plant. [Attachment B.]The narrator turns to a general discussion about the Em-ployer's obligations to bargain and the possible consequences
of bargaining, returning to the theme of making the nec-
essary changes to control costs:Even if it were true ... if the URW could stop the
changes, is that really the smart move? Our survival de-
pends on these changes. If we don't make these
changes and get our costs down, we have no chance of
being profitable. And if Martha Mills can't become
profitable, why would our owners, including Dominion
Textile Inc., want to keep it operating?And don't think there's no harm in just giving theunion a try. The mere fact of having to bargain with
the URW could be devastating. Having to bargain with
the URW would be a major distraction from the most
important issue facing us. Right now it is necessary for
all of us to concentrate all our efforts on making this
plant profitable, to work with our customers to increase
sales, to evaluate every aspect of our operations and
look for ways to operate more efficiently, and to find
out where we can best cut our costs. We need to work
together to do this. We need understanding. We need
to cooperate and treat each other reasonably. We
DON'T need to be divided, to be pulling in different
directions. We DO NEED to apply all our energies to-
ward working together.But that will be very difficult to do if we have tomeet and argue with this union all the time. And make
no mistake about it, this will be one long argument
with the union. The URW has continually shown their
inability or unwillingness to deal with the issues of
change, efficiency, and competitiveness. Over the past
twenty years the Rubberworkers have left a path of
closed plants. Companies have gone out of the business
because they couldn't survive the problems or lack of
cooperation the URW brought with them. Other plants
closed because the work was moved elsewhere for eco-
nomic reasons. One economic reason has been that it
costs too much to produce goods in a unionized envi-
ronment. [Attachment B.]The narrator then reviews the demise of the domestic tireindustry in Akron, Ohio, stating that as the plants closed
``thousands and thousands of URW represented employees
found themselves on the unemployment line.'' (Attachment
B.) He summarized by stating:Yes, the record is clear: The URW has no interestin helping a company be more efficient and competi-
tive. They will let a plant close, they will let the em-
ployees they represent lose their jobs before they will
compromise and work together with management. And
that attitude has unfortunately been seen right here in
some who have said that they will either organize this
plant, or will shut it down. (Attachment B.)The narrator introduces employees from the Employer'sHogansville, Georgia, plant who had recently lost their jobs
in an apparent restructuring of the operation. One of the
Hogansville employees, who states that she had 19 years at
the plant and was now pregnant, implores the viewers to do``anything you can do to help save your job, you should try
and do it.'' (Attachment B.) In the final testimonial, another
Hogansville employee describes in agonizing detail the hor-
rors of trying to provide for his family with no job and no
prospects for getting another job ``there just ain't no jobs out
there. It's bad we shut down, that uh ... there ain't nothing

out there. I don't know what we're gonna do.'' (Attachment
B.)Immediately on the heels of these testimonials, the narratorannounces that ``Now it's time to decide.'' He then launches
into a discussion of the voting procedures in the upcoming
election. He concludes with the following:We must all make the smart decision. [Not] just onthe issue of union representation, but on all the issues.
The decision to vote `NO', is hopefully the first of
many decisions to come that will help Martha Mills in
the long run. Our future is at stake. We must work to-
gether to make this operation survive. If we don't make
the right decisions ... if we let our fatigue and frus-

trations rule our thoughts, then we're all in serious trou-
ble. Our future can be bright, or it could be dark. And
it's the decisions we make that can mean the difference
between seeing a solid and vibrant plant waiting for
you every day, or having to watch when the lights go
out at Martha Mills. [Attachment B.] 575DOMINION ENGINEERED TEXTILES5Attachment B.6Ibid.7Ibid.8Ibid.9Ibid.As set forth above, both Attachments A and B emphasizedthe negative aspects of unionization by repeatedly referring
to the loss of jobs and plant closure at other facilities rep-
resented by the Petitioner. The consequences of job loss are
dramatically illustrated by presenting a parade of the Em-
ployer's Hogansville employees who are suffering the after-
math of the plant's closure. The Employer, after character-izing its financial situation as a struggle for survival, an-
nounces that the ``day of reckoning is here.''5The financialproblems are said not to be insurmountable, and instituting
necessary cost reductions are said not to be beyond reach,
but the ``mere fact of having to bargain with the URW could
be devastating. Having to bargain with the URW would be
a major distraction from the most important issue facing
us.''6The plant's survival is said to depend on ``working to-gether,'' and then the Employer states: ``But that will be dif-
ficult to do if we have to meet and bargain with this union
all the time. And make no mistake about it, this will be one
long argument with the Union.''7The Employer does not di-rectly threaten the employees with plant closure if the em-
ployees select the Petitioner as their bargaining representa-
tive, but does threaten the employees that, if the Petitioner
is selected, the Employer will be so distracted by arguing
with the Petitioner that it will neglect the otherwise correct-
able financial problems facing the Employer. The result to
the Employees is the same, the plant will close. The ref-
erence to the ``smart decision''8is clearly a reference to vot-ing against the Petitioner. While the Employer tries to sug-
gest that other wrong decisions would affect the survival of
the plant, the clear implication is that it is the decision con-
cerning union representation that will make the ``difference
between seeing a solid and vibrant plant waiting for you
every day, or having to watch when the lights go out at Mar-
tha Mills (Thomaston plant).''9The total campaign messagecontained in Attachments A and B is clear, and it is coercive.
A vote for the Petitioner will lead inexorably to plant clo-
sure. Diner's Drive-In, Inc., 280 NLRB 971 (1980); A.J
Schmidt & Co., 265 NLRB 1646 (1982). In view of the fore-going, I find that Petitioner's Objection 1 has merit and
should be sustained.ATTACHMENT AVideo Program Ð ``URW Union Watch''KEN: I'm Ken Chambers. And this is `Union Watch', acontinuing series of video programs focusing on today's
labor organizations.Statistics just released out of Washington D.C. show dra-matic proof of the ``organizing crisis'' facing labor unions
today. 1991 saw unions involved in fewer representation
elections than any of the five previous years. Of the 3,021
elections, unions won only 1,414, or 46.8% ... also a five

year low.But perhaps more telling than the dwindling number ofelections, is the fact that unions are convincing a smaller and
smaller percentage of workers to join. In 1987, over 40 per-cent of workers targeted in union elections eventually be-came represented by a union. That number has declined
steadily over the last five years until today when unions rep-
resent barely a third of the workers they target.One surprise was the record of unions in the Manufac-turing industry. Considered the cradle of the labor movement
and a stronghold of such unions as the UAW, the
Rubberworkers, and the United Steelworkers, manufacturing
handed unions more defeats than any other industry.Unions today represent only 12 percent of the Americanprivate-sector workforce, down from a high of 34 and a half
percent in the 1940s. In reaction to unions' continuing inabil-
ity to woo American workers, John Sweeney, the chairman
the AFL±CIO's organizing committee, said ``We face the
prospect that in 10 short years we will represent only 5 per-
cent of the private-sector workforce.''In the national news, members of the United Autoworkerson strike against Caterpiller Incorporated for over five
months, have agreed to return to work. The UAW told its
members to go back to work shortly after the announcement
by Caterpiller that permanent replacements would be hired to
fill the jobs left by over 13,000 strikers. Returning strikers
will be working under the same contract proposal they had
been rejecting for weeks. Experts predict that Caterpiller's
successful resistence to the UAW's strategy of pattern bar-
gaining puts the Big Three automakers in a much stronger
bargaining position for their upcoming contract negotiations.(PAUSE)On tonight's ``Focalpoint'' segment, we are going to takea close look at the United Rubber, Cork, Linoleum and Plas-
tic Workers of America. The U.R.W.[, f]ormed in the 1930s,
... vulcanized workers in the rubber, plastics and especially

tire manufacturing industries. American industry grew in the
50s and 60s, because it could meet increasing domestic de-
mand without competition from foreign countries. And the
URW grew as well.But the fire has nearly gone out of the URW in recentyears. Here with a special report on the current state of the
URW is Marguerite Hannah. Marguerite, like so many otherunions, the URW has a glorious past and a doubtful future.
Can you tell us what's happened?MARGUERITE: Well, Ken, the URW has had some toughtimes. Since 1975, membership has plummeted. The URW
has lost 84,000 members so that it is now barely half its
former size. Attempts to organize additional workers have
fizzled. In 1991 the URW drummed up enough interest to
hold representation elections at 34 companies. They won
only ten, or 29%, way below the national average. And of
the employees they targeted, the URW ended up representing
barely one out of four.In what looks like a desperate attempt to recruit new mem-bers, the URW has been trying to organize workers outside
the rubber and plastics industry, in areas like maintenence
and even healthcare. But without much success. Just last
month at Texarkana Memorial Hospital, nurses voted down
the union 234 to 63.Even workers in the automotive industry, where the URWhas traditionally held court, have turned a deaf ear to the
union. In a major election at GENCORP Automotive in Shel-
byville, Indiana involving 371 employees, workers voted
overwhelmingly to remain union-free. The URW came away
with an embarrassing 3 votes. 576DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
Not only are workers not joining, but a recent series of de-certification attempts has Union officials concerned. Over
two hundred employees last year went through the lengthy
and difficult legal process to decertify, that is, to remove the
URW from companies that already have the union. And there
are seven more unresolved decertification petitions still pend-
ing which involve several hundred more URW members.If these statistics are any sign, the URW may be close toburning itself out.Perhaps what has extinguished the URW's flame the mosthas been their inability to protect their members' jobs. More
than most unions, URW members have been witnessing hard
times.Newspapers in the 1980s were littered with headlines pro-claiming the decline of the rubber industry. Plant after plant
in America closed throwing tens of thousands of employees
out of work. Despite a long-standing promise to provide job
security, the URW was powerless to stop it.For a look at possible causes, our business analyst, has thisreport.BUSINESS ANALYST: Thanks, Marguerite. I'm here atHill Tire Company, talking to John Hill. Mr. Hill, you've
been in the tire business for thirty four years, what changes
have you seen?JOHN HILL: Major changes in the last ten or fifteenyears, mostly major manufacturers of years ago who have
... say, top five like uh ... BF Goodrich, Uniroyal, Fire-

stone, Armstron[g], have all been go[b]bled up by foreign
brands.BUSINESS ANALYST: I didn't know that. I noticed youhave Bridgestone. That's an American tire, isn't it?JOHN HILL: No, Bridgestone is made in Japan. It's just... uh an American sounding name, and a lot of people

make that mistake, but it's not.BUSINESS ANALYST: So you'd say the competition hasreally accelerated during the past few years.JOHN HILL: Oh very competitive in the last few years.Your American manufacturers have been purchased by for-
eign companies which come in to buy out and have produc-
tion plants within the United States, which even makes it
more competitive.BUSINESS ANALYST: Well, thank you Mr. Hill.[PAUSE] In the past two decades, foreign tire manufacturers
have more than tripled their share of the American market.
The U.S. Department of Commerce reports that over 20 do-
mestic tire plants have closed over the last 15 years. A rea-
son cited often by tire manufacturers is that the higher labor
costs, inefficiency, and inflexibility associated with the URW
has made domestic operations unable to compete with non-
union foreign manufacturers. Akron, Ohio was the tire cap-
ital of the world for most of this century, and is still the
headquarters for the URW. But as tire companies made their
decisons about which plants to close and where to build new
ones, it's not surprising that today, not a single passenger car
tire is made in Akron.Not all the blame can be laid at the feet of the URW. Butcertainly the union's resistance to change has been a major
factor in preventing American companies from being able to
compete. This is Kent Johnson reporting from Hill Tire Co.MARGUERITE: Thanks. A good example of how badlythe URW functions in today's competitive economy comes
not from an ailing tire company, but one of the country's
most admired and successfull plastics manufacturers.
Rubbermaid, Incorporated was positioning itself to become
an international player back in 1982, when a six-week strike
by the URW at Rubbermaid's main plant in Wooster, Ohio
occurred. Rubbermaid's management has declined to com-
ment on the circumstances, but we have learned that the
URW was attempting to block changes in work rules which
would have made the Wooster plant more efficient.Little did the URW know that their resistance to changeas seen in that one strike would lead to the URW missing
out on one of the greatest success stories of the last decade.
Since 1982, Rubbermaid has built approximately 20 new
plants, none of which have chosen to unionize. In that time,
Rubbermaid hired over 5000 more workers nationwide, while
employment at the Wooster plant has gone down. And on the
three occasions when the URW has tried to unionize other
Rubbermaid plants, the workers look back on the Wooster
experience and voted the URW down every time.Again and again the URW's short-sighted actions have re-sulted in catastrophic loss of jobs. It happened to Firestone
workers in Des Moines ... Memphis ... Nashville ...

and Oklahoma City. It happened at Goodyear in Akron ...

and Lincoln. And it also happened at Bridgestone.Instead of working WITH companies to battle the commonenemy of foreign competition, the URW continues to fight
the companies which employ its members, risking the job se-curity they have vowed to protect. Last year alone, the URW
called members out on strike at a rate of once every month.
Over four and a half thousand employees were involved in
strikes averaging 56 days in length. Members at Midwest
Rubber Reclaiming walked the picket line for almost seven
months.The end result was often a company that was even lessable to compete than when the strike started. But sometimes
it takes the hardship of a strike before employees face re-
ality. For example, in recent years, employees in the rubber
and plastics industry that let unions negotiate contracts for
them ended up with cuts or freezes in their wages and bene-
fits, 100 PERCENT of the time.Just this month, the URW negotiated a contract at AkronGeneral Medical Center, with raises that don't even keep up
with inflation. The union boasted of a raise of 4% in the first
year, but when you count the fact that employees cost for
medical insurance more than doubled in the contract, the
raise is more like 2 and a half percent.KEN: That's not surprising, Marguerite. Health care costsare hitting everyone hard, union or no union.MARGUERITE: In the last decade, overall business pay-ments for health insurance have tripled. And they are ex-
pected to more than double again by the year 2000. Nation-
wide, health insurance premiums are the fastest rising ex-
pense that companies have to pay. With no solutions to this
problem in sight, companies and workers will simply have
to pay more, and find other ways to keep expenses down. 577DOMINION ENGINEERED TEXTILESKEN: But do employees know how much a union costsin the way of reduced efficiency and work rules?MARGUERITE: I think they do more and more. Even theURW knows it. To prove it, two clerical workers employed
by the URW, tried to join the OPEIU to have the OPEIU
represent them, and the URW fought them tooth and nail,
even to the point where the workers filed unfair labor prac-
tice complaints against the URW for interfering with their
right to join a union? If a union doesn't want its own em-
ployees to unionize ...
KEN: I know what you mean.
We've just heard reports from Gastonia, North Carolinathat Firestone has announced the closing of its oldest plant.
The 93-year-old textile mill, site of a bloody 1929 strike that
symbolized anti-union fears for decades will be replaced by
a modern plant in about a year. Only, Firestone has not yet
decided on a location. A company statement said that Fire-
stone hopes to build the new plant in the Gastonia area and
rehire almost all of the current workforce. But the company
is seeking a modern, more flexible contract with the URW
before any final decision is made.It is interesting to note that the plant thrived for almost 60years without a union, but in less than five years after the
URW established itself there the plant is closing forever.(PAUSE)The United Rubber Workers has a difficult future ahead ofit. Workers are voicing their dissatisfaction with the union by
voting against it in representation and decertification elec-
tions. The URW is perceived by workers and companies
alike as a threat to competitiveness and job security. And
their record on both speaks for itself.If the URW continues as it has in recent years, there maybe many more workers echoing the words of Maynard Jones,
who worked 42 years at Firestone in Gastonia. He said sim-
ply, ``Everybody's sorry and everybody's scared to death.''(PAUSE)I'm Ken Chambers with Marguerite Hannah. Thank youfor joining us for ``Union Watch.''ATTACHMENT BDOMINION ENGINEERED TEXTILES Ð[BEGIN WITH SHORT SEGMENT FROMPRESIDENT'S VIDEO]``I would strongly encourage everyone at Martha Mills topay close attention to what I have to say today.'' ``Frankly,
the state of the company is at stake.''``We at Dominion Engineered Textiles were not includedin the 1991 provision. But if we do not see an improvement
in our profitability quickly, we could be on the next list.''``Our forecast for 1992 shows that we cannot meet ourplan to be profitable without increased support of all our em-
ployees ... new ways of doing things, learning new skills,

increasing flexibility of work assignments will all be nec-
essary to achieve our goals.''``If we can work together, we can have a bright future inboth tire textiles and industrial textiles. If we cannot achieve
the necessary changes, it will not be long before some de-
partments reduce in size or even close.''NARRATOR: Just a few months ago, David Scott, thePresident of Dominion Engineered Textiles, made it very
plain what our situation was, and what was needed if we are
to survive. His message was clear: The Martha Mills plant
is in serious financial trouble and all of us, management and
non-management have been asked to work extra hard and ac-
cept lots of changes.It has not been easy. In fact, it's been pretty tough on allof us. Re-engineering jobs has changed the way some of us
do our work, and it has cost some people some wages. Some
of us are not working as many hours, while others are put-
ting in a lot of overtime. And it's not over yet. We face
changes in the future if we are to survive and prosper.Changes make most of us feel uncomfortable. We like ourhabit and routines, things we can count on. We like the old
ways and would rather avoid learning new ones. But the re-
ality of today's business won't allow us, or anybody, to
avoid making changes. To be competitive today, and to con-
tinue to be competitive in the future, we must make changes.
Change is the key to growth. And in business, there is an
old saying: ``If you're not growing, you're dying.'' Right
now, DET is NOT growing. So, our survival depends on
making changes.WHY ... WHY must we do these things? Because we're
losing money ... a lot of money! The money we make by

selling our products is not enough to cover our operating ex-
penses. Think about your own money situation. If what you
spend ... on things like your rent or mortgage, your car

payments, your utilities, and your grocery bills ... is more

than what you bring home, you've got a problem.You can probably live with it for awhile ... by bor-
rowing money, using credit cards, tapping into savings ...

but eventually there's a day of reckoning, a day when it
comes to a head and you don't have the money to pay your
bills. When that day comes, you either find a way to increase
your income, or you start cutting costs.And that's the situation we face here at Martha Mills. Theday of reckoning is here ... these issues are coming to a

head and if we can't solve them, we'll be out of business.So what do we do ... raise prices to make more money?
We've already tried that, and what happened? We lost cus-
tomers. Raising prices makes it harder to sell our products.
This is a tough, competitive market we're in, and there are
plenty of other companies making the same product. No,
raising prices would do more harm than good. So we have
to control our costs ... just like YOU might lower your

thermostat or cut back on some of your groceries to make
ends meet. You wouldn't like it. It wouldn't be easy. But
you'd have to do it. We don't like making these changes
here. It's certainly not easy. But it's something we have to
do if we are going to survive.Now, right in the middle of this, here they come again... the United Rubber Workers, trying for the third time to

organize our plant. What's their pitch this time? Of course,
they're preying on your biggest fears. They're here telling
you that they'll stop the changes and that they'll keep things
the way they've been.But DET's situation is so severe, change is likely to comeanyway. We've already made it clear that all of us are going
to have to accept less than what we have now if we are
going to survive. If the URW is voted in here, you need to
remember that the only thing they get is the right to sit down 578DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
with management and ASK for the things they want. That'sall, just ``ask.'' Your management would be obligated to bar-
gain in good faith, but according to the law, that obligation
``does not compel either party to agree to a proposal or re-
quire the making of a concession.''And the URW may want to make some changes of its own... changes that may not be for the better. Most of you

know from the previous union campaigns here how bargain-
ing really works, that everything you have now goes on the
bargaining table and that any of it can be negotiated away.
When the bargaining is done, you could get more, you could
wind up with the same things you have, or you could end
up with less. There are NO GUARANTEES in bargaining.You've already got a better medical insurance plan thanthe management and supervisors, so the URW would cer-
tainly not be bargaining for a position of strength. Just how
much of your pay and benefits would the URW be willing
to give up to get dues checkoff, super seniority, and the other
things THEY want?Even if it were true ... if the URW could stop the
changes, is that really the smart move? Our survival depends
on these changes. If we don't make these changes and get
our costs down, we have no chance of being profitable. And
if Martha Mills can't become profitable, why would our
owners, including Dominion Textile Inc., want to keep it op-
erating?And don't think there's no harm in just giving the uniona try. The mere fact of having to bargain with the URW
could be devastating. Having to bargain with the URW
would be a major distraction from the most important issue
facing us. Right now it is necessary for all of us to con-
centrate all our efforts on making this plant profitable, to
work with our customers to increase sales, to evaluate every
aspect of our operations and look for ways to operate more
efficiently, and to find out where we can best cut our costs.
We need to work together to do this. We need understanding.
We need to cooperate and treat each other reasonably. We
DON'T need to be divided, to be pulling in different direc-
tions. We DO NEED to apply all our energies toward work-
ing together.But that will be very difficult to do if we have to meetand argue with this union all the time. And make no mistake
about it, this will be one long argument with the union. The
URW has continually shown their inability or unwillingness
to deal with the issues of change, efficiency, and competi-
tiveness. Over the past twenty years the Rubberworkers have
left a path of closed plants. Companies have gone out of the
business because they couldn't survive the problems or lack
of cooperation the URW brought with them. Other plants
closed because the work was moved elsewhere for economic
reasons. One economic reason has been that it costs too
much to produce goods in a unionized environment.Unions like to say they take care of their own, that nomatter what happens, they'll keep the home fires burning.
Well Akron, Ohio is the URW's home. Akron was once the
tire capital of the world. And the Rubberworkers controlled
the vast majority of the work force. But tire plant, after tire
plant, after tire plant was closed. They just couldn't be com-
petitive. And as they closed, thousands and thousands of
URW represented employees found themselves on the unem-
ployment line. Today, not one passenger tire is made in
Akron.And just two years ago the URW tried to organize the em-ployees at Little Tykes in Hudson, Ohio, just ten miles from
the headquarters of the URW. But the people in that area
knew exactly what the Rubberworkers had accomplished, and
they mounted a campaign against the URW, or, as they
called them, ``the Unemployed Rubberworkers of America.''
The URW was beaten badly, getting support from less than
20% of the employees.Because of their inflexibility, their unreasonable workrules, and their strikes, the URW has often driven work away
from the plants they represent. As we've seen, that's what
they did at Rubbermaid in Wooster, Ohio. And that's what
they did at GenCorp. Gencorp needed workrule changes at
a number of plants to make them more efficient and competi-
tive. But the URW refused. So Gencorp built a new, modern,
and efficient plant, and moved the work there. The URW
tried to organize the new plant, but the employees knew
which side their bread was buttered on, and their vote said
they wanted nothing to do with the URW.And now the lines have been drawn at Firestone in Gas-tonia, North Carolina. Either the URW agrees to work rule,
wage and benefit concessions ... concessions Firestone

must have to be competitive ... or the work will be moved

out of the area. And even if a new Firestone plant is built
in the Gastonia area, TWENTY PERCENT of the employees
there today will lose their jobs. Conveniently, the URW has
said it will not announce whether it agrees to the concessions
or not until after our election here. We can only speculate
on what will happen.Yes, the record is clear: The URW has no interest in help-ing a company be more efficient and competitive. They will
let a plant close, they will let the employees they represent
lose their jobs before they will compromise and work to-
gether with management. And that attitude has unfortunately
been seen right here in some who have said that they will
either organize this plant, or will shut it down.(PAUSE)
Now think about that statement. ``Organize this plant, orshut it down.'' The people making that statement either don't
care at all about this plant, or you. Or they just don't under-
stand what that would really mean. Shutting down any oper-
ation is serious business, VERY serious business. It affects
a lot of people. A lot of people get hurt. There certainly were
people hurt in Hogansville.[Testimonials From Hogansville Employees]
``I'm Jackie Clay.'' ``I worked for Dominion for twelveyears, and it's just a shocking feeling knowing you don't
have a job, especially when you have kids, you have a fam-
ily, and there's no jobs out there, and ... and ... just hold

on to what you have.''``My husband and I both worked here. He went out in De-cember and he's been trying to go to school and hunt a job
... there's just not no jobs. When we go out, I have no

idea what we'll do. I don't know if we'll ... how we'll

even manage.''``And right now I'm pregnant, and I thought I'd be hereawhile after nineteen years. And I don't know what I'm
gonna do after the baby is born, because there's no jobs out
there. I'm still working right now and waking up every
morning and not knowing what you're gonna do in a couple 579DOMINION ENGINEERED TEXTILESmore weeks cause your job's ran out .... 
and anythingyou can do to help save your job, you should try to do it.''``I'm having to pay a hundred and ninety nine dollars amonth insurance now, just for me and my husband, and ...

uh, it's a lot higher than it used to be. And it's uh ... just

a scary feeling not having a job, and you just don't know
what you're gonna do with your bills, or how your gonna
pay ... ''
``Well, a few more weeks to go, it won't be long andwon't have nothin. Be out of a job, and I don't know where
I'm gonna go from thereÐ unemployment, and draw it ...

it won't last long. But my wife, she's already drawing it
where she had done got laid off from here where it's closing
down. And I had talked to a bunch of friends that worked
down here. They're out drawing unemployment, and I talked
to them. They ain't found a job nowhere, and don't know
what they're gonna do ... worrying about their bills. And

when I'm gone, I don't know what I'm gonna do, unemploy-
ment ain't gonna help me with what all I've got ... there's

the house, cars. Just now got a little girl ... I'm trying to

raise a family, just starting from the ground up, coming up,
and there just ain't no jobs out there. It's bad we shut down,that uh .... 
there ain't nothin out there. I don't know whatwe're gonna do.''NARRATOR: Now it's time to decide. On election day,you will be given a ballot. All you do is mark the box show-
ing how you want to vote. Do NOT write anything elseÐ
like your name or clock numberÐbecause if you do, your
vote will NOT be counted. Then simply fold the ballot and
put it in the box. NO ONE will ever know how you vote,
unless you tell them. It's important that everyone votes, be-
cause the results will affect everyone here. Don't let others
make this important decision for you.We must all make the smart decision. Not just on the issueof union representation, but on all the issues. The decision
to vote ``NO,'' is hopefully the first of many decisions to
come that will help Martha Mills in the long run. Our future
is at stake. We must work together to make this operation
survive. If we don't make the right decisions ... if we let

our fatigue and frustrations rule our thoughts, then we're all
in serious trouble. Our future can be bright, or it could be
dark. And it's the decisions we make that can mean the dif-
ference between seeing a solid and vibrant plant waiting for
you every day, or having to watch when the lights go out
at Martha Mills.